DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1, 19, and 20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 16-17, and 19-20 objected to because of the following informalities:
Claim 1 recites “based on the state of the insertion section relative to the insertion subject determined” in lines 14-16. It should recite “based on the determined state of the insertion section relative to the insertion subject”.
Claim 9 recites “control the monitor to display information on the one or more of the direction and the amount to move the insertion section within the insertion subject determined” in lines 8-10. It should recite “control the monitor to display information on the one or more of the direction and the amount to move the insertion section within the insertion subject”.
Claim 16 recites “the state of the insertion section relative to the insertion subject determined” in lines 8-9. It should recite “the determined state of the insertion section relative to the insertion subject”.
Claim 17 recites “the position of the lesion determined”. It should recite “the determined position of the lesion”.
Claim 19 recites “based on the state of the insertion section relative to the insertion subject determined” in lines 12-14. It should recite “based on the determined state of the insertion section relative to the insertion subject”.
Claim 20 recites “based on the state of the insertion section relative to the insertion subject determined” in lines 12-14. It should recite “based on the determined state of the insertion section relative to the insertion subject”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (JP  4274854 B2) (note for the purposes of examination the attached machine translation will be referred to) and Davidson et al. (U.S PGPub 2015/0099926 A1).
Regarding Claim 1, Hirakawa teaches an insertion system comprising: 
a processor comprising hardware [0019], wherein the processor is configured to: 
determine, for each of a plurality of times [0011] (temporal variation), one or more positions of an insertion section [0032] configured to be inserted into an insertion subject [0083]; 
determine, for the each of the plurality of times [0057] (the system is constantly receiving data S8, analyzing the data S9, determining warning state S10, and going back to S8), a state of the insertion section (extension state) based on the one or more positions of the insertion section [0060] determined for the each of the plurality of times [0058]; 
determine, for the each of the plurality of times  [0057], whether an attention state (warning state) of the insertion section that restricts insertion of the insertion section into the insertion subject has occurred [0058], based on the state of the insertion section [0060]; and 
control a monitor to display attention state information [0067].
While Hirakawa teaches displaying a warning, Hirakawa fails to explicitly teach determining the state of the insertion section relative to the insertion subject, that the attention state information indicates the one or more positions of the insertion section at which the occurrence of the attention state of the insertion section is determined over the plurality of times.
Davidson teaches a system for determining relative attention states of an insertion section relative to an insertion subject (Abstract). This system determines the insertion state of the insertion section relative to the insertion subject, and displays the insertion section relative to the insertion subject [0109]. The system also determines attention states position of the insertion section, and displays the attention states of the insertion section (Fig. 7, 702) [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hirakawa to determine the information relative to the insertion subject, and display 
Regarding Claim 19, Hirakawa teaches a method comprising:
determining, for each of a plurality of times  [0011] (temporal variation), one or more positions of an insertion section [0032] configured to be inserted into an insertion subject  [0083]; 
determining, for the each of the plurality of times [0057] (the system is constantly receiving data S8, analyzing the data S9, determining warning state S10, and going back to S8), a state of the insertion section (extension state) based on the one or more positions of the insertion section [0060] determined for the each of the plurality of times [0058]; 
determining, for the each of the plurality of times [0057], whether an attention state (warning state) of the insertion section that restricts insertion of the insertion section into the insertion subject has occurred [0058], based on the state of the insertion section [0060]; and 
controlling a monitor to display attention state information [0067].
Davidson teaches a system for determining relative attention states of an insertion section relative to an insertion subject (Abstract). This system determines the insertion state of the insertion section relative to the insertion subject, and displays the insertion section relative to the insertion subject [0109]. The system also determines attention states position of the insertion section, and displays the attention states of the insertion section (Fig. 7, 702) [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hirakawa to determine the information relative to the insertion subject, and display the attention state positions of the insertion sections, as taught by Davidson, as this allows the physician to immediately correct the attention states, thereby increasing the safety of the procedure, as recognized by Davidson [0089].
Regarding Claim 20, Hirakawa teaches a non-transitory computer-readable storage medium configured to store instructions that cause a computer [0019] to at least perform: 
determining, for each of a plurality of times  [0011] (temporal variation), one or more positions of an insertion section [0032] configured to be inserted into an insertion subject  [0083]; 

determining, for the each of the plurality of times  [0057], whether an attention state (warning state) of the insertion section that restricts insertion of the insertion section into the insertion subject has occurred [0058], based on the state of the insertion section determined  [0060]; and 
controlling a monitor to display attention state information [0067].
Davidson teaches a system for determining relative attention states of an insertion section relative to an insertion subject (Abstract). This system determines the insertion state of the insertion section relative to the insertion subject, and displays the insertion section relative to the insertion subject [0109]. The system also determines attention states position of the insertion section, and displays the attention states of the insertion section (Fig. 7, 702) [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hirakawa to determine the information relative to the insertion subject, and display the attention state positions of the insertion sections, as taught by Davidson, as this allows the physician to immediately correct the attention states, thereby increasing the safety of the procedure, as recognized by Davidson [0089].

Allowable Subject Matter
Claims 2-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites “in response to determining that the change in the position of the predetermined portion of the insertion section is at or below the movement threshold, determine, as the state of the insertion section relative to the insertion subject for the each of the plurality of times, a distance that the predetermined portion of the insertion section is inserted past a predetermined position of the insertion subject; determine, for the each of the plurality of times, whether the distance exceeds a first threshold; in combination with the other claimed features, are not reasonably taught by the prior art without the benefit of improper hindsight. Hirakawa does not determine “a distance that the predetermined portion of the insertion section is inserted past a predetermined position of the insertion subject”. The system of Hirakawa compares the distance of the insertion member with a previous position of the insertion member in previously obtained frames, and does not determine a distance based on a “predetermined position of the insertion subject”. Similarly, Davidson only measures the relative positions between positions of the endoscope. While the effects of the movement on the insertion subject are illustrated, the system does not determine “a distance that the predetermined portion of the insertion section is inserted past a predetermined position of the insertion subject”, or otherwise use that value to determine attention states. JP2008136628A, JP2006288752, and U.S. PGPub 20150099925 A1 do not reasonably teach the claimed features. U.S. PGPub 20150099925 A1 teaches threshold pressure levels, but not a distance compared to a threshold position in the insertion subject as claimed. JP2008136628A determines the speed of insertion or the radius of curvature of the insertion section to determine an attention state. It does not use the distance as claimed. JP2006288752 compares a deflection amount to a threshold value, not a distance, to determine an attention state. Therefore, claim 2 is non-obvious over the prior art. Claims 3-18 depend on claim 2, and are non-obvious for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirakawa (U.S PGPub 2005/0228221 A1), which teaches a method for providing information of the handling of an endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793